--------------------------------------------------------------------------------

                            TENTH COURT OF APPEALS

Chief Justice
    Tom Gray

Justice
     Rex D. Davis
     Al Scoggins

                          McLennan County Courthouse
                         501 Washington Avenue, Rm 415
                            Waco, Texas 76701-1373
            Phone: (254) 757-5200              Fax: (254) 757-2822



                    Clerk
     Sharri Roessler
                                       
                                April 16, 2015
                                       
                                       
In accordance with the enclosed Memorandum Opinion, below is the judgment in the numbered cause set out herein to be entered in the Minutes of this Court as of the1 6[th] day of April, 2015.

10-14-00353-CV	IN THE INTEREST OF W.B. AND O.C.B., CHILDREN - ON APPEAL FROM THE COUNTY COURT OF BOSQUE COUNTY - TRIAL COURT NO. CV13164  -  REVERSED AND REMANDED - Memorandum Opinion by Davis:

""This cause came on to be heard on the transcript of the record of the Court below, and the same being considered, because it is the opinion of this Court that a new trial as to only Appellant O.S. should be held in accordance with the parties' agreement, it is ordered, adjudged and decreed by the Court that the trial court's October 31, 2014 termination order terminating only Appellant O.S.'s parental rights to the children W.B. and O.C.B. be reversed; that the remaining portion of the order of termination of the court below as to the termination of C.B.'s rights to the children W.B. and O.C.B. be, and hereby is, left undisturbed and in full force and effect; and that this cause be remanded to the court below for further proceedings consistent with this Court's opinion and the parties' agreement.  It is further ordered that costs are taxed against the party incurring same, and that this decision be certified below for observance."